UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6604



KEVIN L. CHOICE,

                                              Plaintiff - Appellant,

          versus


DANNY R. BLACKWELL, Physician II, Kershaw
Correctional Institution, in his individual
capacity; DORIS ANN COOK, Nurse Administrator,
KCI, in her individual capacity; MICHELLE M.
USSERY, R.N., KCI, in her individual capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-01-1931-0-25BD)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin L. Choice, Appellant Pro Se.    John Eric Fulda, Irmo, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kevin L. Choice appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.            We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Choice v. Blackwell, No. CA-01-1931-0-25BD (D.S.C. Mar. 29, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2